
	

114 HR 2382 IH: Enable More Parents to Opt-Out Without Endangering Resources Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2382
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Reed (for himself, Ms. DeLauro, and Mr. Gibson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to authorize a parent to opt their
			 child out of participation in certain assessments required under such Act.
	
	
 1.Short titleThis Act may be cited as the Enable More Parents to Opt-Out Without Endangering Resources Act. 2.Assessment opt-out for certain studentsSection 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is amended—
 (1)in subparagraph (C)(iv), by inserting subject to subparagraph (L), before measures the progress; (2)in subparagraph (I)(ii), by inserting , and the 95 percent requirement described in this clause shall exclude any student who, pursuant to subparagraph (L), opts out of the assessments after about an individual student; and
 (3)by adding at the end the following:  (L)Opt-out for certain studentsUpon the request of the parent of a student, and for any reason stated by the parent, a State shall allow the student to opt out of the assessments described in paragraph (3). Such an opt-out, or any action related to it, may not be used by the Secretary, the State, any State or local agency, or any school leader or employee as the basis for any corrective action, penalty, or other consequence against the parent, the student, any school leader or employee, or the school..
			
